Title: To George Washington from Benjamin Lincoln, 8 November 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     private
                     My dear General
                     Philadelphia Novr 8th 1782
                  
                  The inclosed extract of a letter from the Lt Colonels Commandants has been before Congress and by them referred to me—I shall be made very happy by your Excellencys opinion on this subject—whether it will be best to interfere with the present arrangement—if any alleration is to be made what that aught to be—I see nothing which will satisfy them and the other officers unless the commandants are made full Colonels this I suppose would satisfy all parties as each would enjoy the benefits of it in their turn and I do not perceve that any great evil would attend it as exchanges are by compromise and not confined to rank for rank.  I have the honor to be with the greatest esteem your Excely most obedient servant
                  
                     B. Lincoln
                     
                  
                Enclosure
                                    
                     Extract of a Letter from the Lieuts: Colonels Commandants to the secretary at War dated Camp Octr 23d 1782
                        
                           23 October 1782
                        
                     
                     
                     We humbly conceive our situations very disagreable and wounding to the feelings of an Officer that the Legislatures of the respective States from which we serve have seen fit to intrust us with the care and Command of Regiments, and put us on the same footing of Colonels; yet by the operations of the resolution of Congress of the 25th May 1781, putting Lieuts: Colonel Commandants on the same grade of Lieutenant Colonels, we are debarred the exercise of the command and subject to the direction of any Lieuts: Colonel in the Army, whose commission is senior to those of ours as Lieuts: Colonels—The Grade of Lieuts: Coll Commandant was ever considered as superior to that of Lieuts: Colonels, previous to the above resolution, and no difference in their duty and that of Colonels, universally assented to by Lieutt Colonels and the Officers of all Grades in the Army that by virtue of their appointments to the permanent commands of Regiments, they were entitled to the precedence of all Lieut: Colonels, and the inconvenience no greater than which arises from every grade in the Army, while promotion is confined to the Line or Regiment of each state—We beg leave farther to observe, by the establishment of the Army concerning the 1st January 1777 and the mode of promotions then pursued, those Officers now of the grade of Lieuts: Colonel Commandants, would have been Colonels, and from the same idea, the resolution of Congress for the reform of the Army June 5th 1778, expressly provides that promotions to Brigadiers, should be from Lieut: Colonels Commandants, strickly adhering to the established rules of promotion, a plain implication that Congress considered a Lieut: Colonel Commandant, entitled to the precedence of all Lieuts: Colonels, but by pleasing them on the same footing not only injures the Officers in the rights of their Command, who have received their appointments of Lieut: Colonel Commandants, since the 25th May 1781, but takes away an established rank of such as had their appointments upon the resolution of May 29 1778 and before the 25th May 1781—as the right of promotion is not altered since the 1st January 1777.
                     Signed
                     E. Sprout        Lt Coll Comt 2d Mass. Regt
                        Calvin Smith           Lt Coll Commdt 6. do
                        Isaac Sherman                  do 5th Connt
                        Jeremiah Olney              do Rhode Island Regt
                        Thomas Grosvenor    do 1st Connecticut Regt
                     
                  
                  
               